DETAILED ACTION
Specification
The amendments to the title is acceptable (p. 2 of Applicants’ reply filed on May 11, 2021).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 11, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to a claim, and 
			(ii) the previous 35 U.S.C. 112 second paragraph rejections
 which are hereby withdrawn by the Examiner.  

Applicants’ assertion that amended independent Claim 20 (i.e., the outer edge being disposed on the radially outer side of the moveable scroll wrap, Claim 20, lines 7 and 8) is not disclosed by MORI (US5242283) is pervasive (bottom of p. 9 to p. 10 of Applicants’ reply).  Upon further review of independent Claim 20, however, the Examiner interprets the amended limitations of Claim 20 to reasonably read on YOSHII (JP 08-021381 A; contained in the information disclosure statement (IDS) dated January 25, 2019) in PRIOR ART Figs. 9 and 10 as follows (with the citations below taken from the English Translation of YOSHII):  

		


			a fixed scroll (includes FS, PRIOR ART Figs. 9 and 10) including a fixed scroll end plate and a fixed scroll wrap (FS); 
			a movable scroll (includes OS) revolvable with respect to the fixed scroll, the movable scroll including a movable scroll end plate and a movable scroll wrap (OS); 		
			a crankshaft (5) rotatable to cause the movable scroll to revolve; 
			a discharge port (P, PRIOR ART Fig. 10) formed in the fixed scroll end plate; and 
			a cutout portion (shaved off portion G, ¶ 0003, lines 12-14) provided on an outer edge of the movable scroll wrap (OS), the outer edge being disposed on a radially outer side of the movable scroll wrap (OS), Page 5 of 12Appl. No. 16/320,881 Amendment dated May 11, 2021 Reply to Office Action of February 17, 2021 
			the movable scroll wrap (OS) at least partially covering the discharge port (P) such that a communication area changes as the movable scroll revolves, the communication area being an area of a portion of a total area of the discharge port that contributes to communication with a compression chamber (see Fig. 10), 
			a profile of the discharge port (P) including a section configured to coincide with a profile of the outer edge of the movable scroll wrap (OS, at the dashed line position of OS in Fig. 10) when the crankshaft (5) is at a prescribed rotation angle position, and 
				the cutout portion (G) being arranged and configured such that a portion of the discharge port opposing the cutout portion is not covered by the movable scroll wrap (OS) when the crankshaft (5) is at the prescribed rotation angle position (at dashed line position G has communication with the discharge port P, ¶ 0003, lines 9 and 10).

Additionally, the limitations of dependent Claims 21-23 can further be rejected based on YOSHII and/or YOSHII in combination with MORI and/or FUJITA (US2002/0094292) in a similar fashion as was previously described in the rejections of Claim 21-23 in the Final Rejection having notification date of February 17, 2021 (paragraph #9).  In response, Applicants have agreed to cancel Claims 20-23 as is described in the section below.     
	This application is now in condition for allowance.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative David Vaughn (Reg. No. #73,726) in a phone interview conducted on May 21, 2021. 

Applicants have agreed to further amend the claims as follows:     

--  20.  (Canceled) –

--  21.  (Canceled) –

--  22.  (Canceled) –

--  23.  (Canceled) –


Allowable Subject Matter
Claims 1-4, 8-10, 12-13, and 19 are pending and allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Friday May 21, 2021
/Mary Davis/Primary Examiner, Art Unit 3746